                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 1 of 10


                         1                        vWILKE FLEURY LLP
                             MATTHEW W. POWELL (SBN 114563)
                         2   mpowell@wilkefleury.com
                             DANIEL L. EGAN (SBN 142631)
                         3   degan@wilkefleury.com
                             AARON R. CLAXTON (SBN 314822)
                         4   aclaxton@wilkefleury.com
                             400 Capitol Mall, Twenty-Second Floor
                         5   Sacramento, California 95814
                         6 Telephone: (916) 441-2430

                         7 Facsimile:      (916) 442-6664

                         8 Attorneys  for Plaintiffs James Van Dyke, in his
                           individual capacity, and James Van Dyke and
                         9 Connie  Jerome as the Trustees of the Van Dyke’s
                           Rice Dryer Profit Sharing Plan
                     10                                      UNITED STATES DISTRICT COURT
                     11                                      EASTERN DISTRICT OF CALIFORNIA
                     12 In re                                                 No. 2:19-cv-00073-MCE-DB
                     13 ROBERT SCOTT BARNACK,
                                                                              APPLICATION AND ORDER FOR
                     14                        Debtor.                        APPEARANCE AND EXAMINATION OF
                                                                              JUDGMENT DEBTOR ROBERT SCOTT
                     15                                                       BARNACK AND REQUEST FOR
                                                                              PRODUCTION OF THE DOCUMENTS
                     16 CONNIE JEROME, et al.,                                PRIOR TO DEBTOR’S EXAMINATION
                     17                        Plaintiffs,
                                                                              Date: May 21, 2021
                                         v.                                   Time: 9:30 a.m.
                     18                                                       Courtroom: 27
                                                                              Judge: Hon. Deborah Barnes
                     19 ROBERT SCOTT BARNACK, an Individual,

                     20                        Defendant.

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP

                                                                          -1-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                              APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 2 of 10


                         1               The United States District Court for the Eastern District of California, Hon. Morrison C.

                         2 England, entered a Stipulated Judgment (“Judgment”) against Defendant Robert Scott Barnack on

                         3 October 15, 2019 in the above-referenced action. The District Court retained jurisdiction for

                         4 purposes of enforcing the Judgment. Robert Scott Barnack (“Barnack”) has defaulted on the

                         5 Judgement by failing to make the payments due on March 31, 2020, June 30, 2020, September 30,

                         6 2020, December 31, 2020 and March 31, 2021. Accordingly, Plaintiffs James Van Dyke, in his

                         7 individual capacity, and James Van Dyke and Connie Jerome as the Trustees of the Van Dyke’s

                         8 Rice Dryer Sharing Plan (“Plaintiffs”) hereby apply to the Court ex parte for an Order for

                         9 Appearance and Examination of Barnack. Plaintiffs request that Barnack be required to appear

                     10 before this Court and furnish information to aid in the enforcement of the Judgment. Barnack resides

                     11 within 150 miles of this Court. Barnack has not filed a notice of appeal. An Order of Examination

                     12 of Barnack is necessary to allow Plaintiffs to enforce the Judgement entered in their favor in the

                     13 amount of two million, five hundred thousand dollars ($2,500,000), of which two million, one

                     14 hundred ten thousand dollars ($2,110,000) remains outstanding and unpaid. Plaintiffs request that

                     15 Barnack be ordered to appear for a debtor's examination via Zoom conference on May 21, 2021 at

                     16 9:30 a.m. Plaintiffs further request that Barnack be ordered to produce the documents referenced

                     17 below on or before May 11, 2021.

                     18                  Pursuant to this Court’s directive, in light of the COVID-19 pandemic, this Judgement

                     19 Debtor’s Examination will be conducted via Zoom videoconference. To participate in the

                     20 Zoom video conference, the Court and the Judgement Debtor may use the following link:

                     21 https://us02web.zoom.us/j/9055788811?pwd=TUZaWXVYSFBwanhuL05wOUx2dkd4QT09

                     22 Meeting ID: 905 578 8811 / Passcode: 9m6MdV (Enter this passcode when prompted).

                     23 Alternatively, the Judgment Debtor may go directly to www.zoom.com, select “Join a
                        Meeting”
                     24
                        and enter the above Meeting ID and Passcode.
                     25
                               You will need access to a computer or a laptop containing a camera and microphone.
                     26
                        You should contact counsel for Plaintiffs to the extent you have any questions regarding
                     27
                        participating in the Judgement Debtor’s Examination via Zoom video conference in advance
                     28
W IL K E F L EUR Y LLP

                                                                                -2-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                              APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 3 of 10


                         1 of the Judgement Debtor’s Examination.

                         2 ///

                         3               In connection with this application, Plaintiffs hereby request that Barnack produce the

                         4 following documents for inspection prior to his debtor’s examination. 1

                         5               1.     All documents identifying real property, personal property and intellectual property,

                         6 including, but not limited to, homes, vehicles, boats, computers, bank accounts, savings and loan

                         7 accounts, credit union accounts, brokerage accounts, retirement accounts, PayPal accounts, life

                         8 insurance policies, annuities, bank deposit boxes, securities, security interests, cash, accounts

                         9 receivable, and any other property Barnack is entitled to receive from third-parties, as well as any

                     10 other assets owned or controlled by Barnack. Such documents, shall include, without limitation, the

                     11 location of any and all property and assets of Barnack.

                     12                  2.     All documents identifying real property, personal property, and intellectual property,

                     13 including, but not limited to, homes, vehicles, boats, computers, bank accounts, savings and loan

                     14 accounts, credit union accounts, brokerage accounts, annuities, bank deposit boxes, securities,

                     15 security interests, cash, accounts receivable, and any other property Balance Point Retirement

                     16 Analytics, LLC is entitled to receive from third-parties, as well as any other assets owned or

                     17 controlled by Balance Point Retirement Analytics, LLC. Such documents, shall include, without

                     18 limitation, the location of any and all property and assets of Balance Point Retirement Analytics,

                     19 LLC.

                     20                  3.     All documents identifying real property, personal property, and intellectual property,

                     21 including, but not limited to, homes, vehicles, boats, computers, bank accounts, savings and loan

                     22 accounts, credit union accounts, brokerage accounts, annuities, bank deposit boxes, securities,

                     23 security interests, cash, accounts receivable, and any other property Double Diamond Holdings,

                     24 LLC is entitled to receive from third-parties, as well as any other assets owned or controlled by

                     25 Double Diamond Holdings, LLC. Such information and documents, shall include, without

                     26 limitation, the location of any and all property and assets of Double Diamond Holdings, LLC.

                     27

                     28      1
                                 Documents has the definition in Rule 34 of the Federal Rules of Civil Procedure.
W IL K E F L EUR Y LLP

                                                                                 -3-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                              APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 4 of 10


                         1               4.     All tax returns filed by Barnack, Balance Point Retirement Analytics, LLC, or

                         2 Double Diamond Holdings, LLC with any Federal, State or Local Tax authority from January 1,

                         3 2012 through the present.

                         4               5.     All accounting records of Barnack, Balance Point Retirement Analytics, LLC, or

                         5 Double Diamond Holdings, LLC reflecting transactions for the period from January 1, 2012 through

                         6 the present, including, but not limited to documents identifying accounts payable, deposit receipts

                         7 and accounts receivable, along with, payroll records, financial statements, general ledgers, and

                         8 journal entries.

                         9               6.     All financial records for bank, brokerage or other financial institution accounts

                     10 owned or controlled, in whole or in part, by Barnack, Balance Point Retirement Analytics, LLC, or

                     11 Double Diamond Holdings, LLC reflecting transactions for the period from January 1, 2012 through

                     12 the present.

                     13                  7.     All documents relating to checking accounts maintained by Barnack, Balance Point

                     14 Retirement Analytics, LLC, or Double Diamond Holdings, LLC, including but not limited to,

                     15 checkbooks, checkbook stubs, cancelled checks, checkbook entries, passbooks and account

                     16 statements reflecting deposits, withdraws and transfers for the period from January 1, 2012 through

                     17 the present.

                     18                  8.     Any contracts, judgments, liens, settlement agreements or any other documents

                     19 pursuant to which another party has agreed to pay money to Barnack, Balance Point Retirement

                     20 Analytics, LLC, or Double Diamond Holdings, LLC, during the period from January 1, 2012

                     21 through the present.

                     22                  9.     All documents relating to real estate holdings by Barnack, Balance Point Retirement

                     23 Analytics, LLC, or Double Diamond Holdings, LLC, including but not limited to, trust deeds, grand

                     24 deeds, mortgages, promissory notes, corporate records, partnership records, limited liability

                     25 company records, shares, certificates, or units in such real estate holdings during the period from

                     26 January 1, 2012 through the present.

                     27                  10.    All debit and credit card statements of Barnack, Balance Point Retirement Analytics,

                     28 LLC, or Double Diamond Holdings, LLC. reflecting purchases, refunds and payments during the
W IL K E F L EUR Y LLP

                                                                                 -4-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                               APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 5 of 10


                         1 period from January 1, 2012 through the present.

                         2               11.    Any W-2 forms received by Barnack from January 1, 2012 through the present.

                         3 ///

                         4 ///

                         5               12.    Any 1099 statements received by Barnack, in his individual capacity or any other

                         6 capacity, Balance Point Retirement Analytics, LLC or Double Diamond Holdings, LLC for services

                         7 rendered or work performed during the period from January 1, 2012 through the present.

                         8               13.    Any K-1 statements received by Barnack, in his individual capacity or any other

                         9 capacity, compensations, distributions or any other monetary payments received during the period

                     10 from January 1, 2012 through the present.

                     11                  14.    Any documents evidencing property held by Barnack in pawn at the present time.

                     12                  15.    All partnership certificates, articles of incorporation, articles of organization and

                     13 trade name certificates filed by Barnack, in his individual or any other capacity, during the period

                     14 from January 1, 2005 through the present.

                     15                  16.    Any documents evidencing any contracts or agreements entered into by Barnack

                     16 under which Barnack is entitled to receive presently, or at any future time, any compensation of any

                     17 kind including, but not limited to, personal property, real property, commissions, salaries, rents or

                     18 an assignment of receivables, rents or profits.

                     19                  17.    All documents referring or relating to the transfer of money into or out of any

                     20 accounts owned or controlled, in whole or in part, by Barnack, Balance Point Retirement Analytics,

                     21 LLC or Double Diamond Holdings, LLC, including, but not limited to, wire transfers, checks, cash,

                     22 payments or withdrawals from January 1, 2012 through the present.

                     23                  18.    All documents referring or relating to any wire transfers into any account owned or

                     24 controlled, in whole or in part, by Barnack, Balance Point Retirement Analytics, LLC or Double

                     25 Diamond Holdings, LLC, with information sufficient to identify the source of the wire transfers

                     26 from January 1, 2012 through the present.

                     27                  19.    All documents referring or relating to any wire transfers out of any account owned

                     28 or controlled, in whole or in part, by Barnack, Balance Point Retirement Analytics, LLC or Double
W IL K E F L EUR Y LLP

                                                                                 -5-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                               APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 6 of 10


                         1 Diamond Holdings, LLC, with information sufficient to identify the recipient(s) of the wire

                         2 transfers.

                         3               20.    All documents referring or relating to any person or organization that wired money

                         4 into any accounts owned or controlled, in whole or in part, by Barnack, Balance Point Retirement

                         5 Analytics, LLC or Double Diamond Holdings, LLC.

                         6               21.    All documents referring or relating to any person or organization that received wire

                         7 transfers from any accounts owned or controlled, in whole or in part, by Barnack, Balance Point

                         8 Retirement Analytics, LLC or Double Diamond Holdings, LLC.

                         9               22.    All documents referring or relating to any person or organization that received money

                     10 withdrawn from any accounts owned or controlled, in whole or in part, by Barnack, Balance Point

                     11 Retirement Analytics, LLC or Double Diamond Holdings, LLC.

                     12                  23.    All documents referring or relating to any person or organization that deposited

                     13 money into any accounts owned or controlled, in whole or in part, by Barnack, Balance Point

                     14 Retirement Analytics, LLC or Double Diamond Holdings, LLC.

                     15                  24.    All documents referring or relating to any of the following entities: BAYCO MA,

                     16 DAVIS EN, DAXCO3, DAXCO6, EMERY EN, LIEPER CAP, LIEPER CAP2, POLK RES,

                     17 PRINCIPAL P, or PRINCIPAL P2.

                     18                  25.    All documents referring or relating to any communications between Barnack and

                     19 Double Diamond Holdings, LLC.

                     20                  26.    All documents referring or relating to any communications between Barnack and

                     21 Nancy Brown.

                     22                  27.    All documents referring or relating to any communications between Barnack and

                     23 Joan Meisner.

                     24                  28.    All documents referring or relating to any communications between Balance Point

                     25 Retirement Analytics, LLC and Double Diamond Holdings, LLC.

                     26                  29.    All documents referring or relating to any communications between Balance Point

                     27 Retirement Analytics, LLC and Nancy Brown.

                     28                  30.    All documents referring or relating to any communications between Balance Point
W IL K E F L EUR Y LLP

                                                                                 -6-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                               APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 7 of 10


                         1 Retirement Analytics, LLC and Joan Meisner.

                         2               31.    All documents referring or relating to any communications between Barnack and

                         3 any regulatory agency (i.e. United States Department of Justice, United States Securities and

                         4 Exchange Commission, California Department of Business Oversight, etc.) referring or relating to

                         5 Balance Point Retirement Analytics, LLC.

                         6               32.    All documents referring or relating to any communications between Barnack and

                         7 any regulatory agency (i.e. United States Department of Justice, United States Securities and

                         8 Exchange Commission, California Department of Business Oversight, etc.) referring or relating to

                         9 Barnack.

                     10                  33.    All documents referring or relating to any communications between Barnack and

                     11 Thomas Joseph Keating, Jr.

                     12                  34.    All documents referring or relating to any communications between Balance Point

                     13 Retirement Analytics, LLC and Thomas Joseph Keating, Jr.

                     14                  35.    All documents referring or relating to wire transfers from any Balance Point

                     15 Retirement Analytics, LLC accounts to Thomas Joseph Keating, Jr.

                     16                  36.    All documents referring or relating to money withdrawn from any Balance Point

                     17 Retirement Analytics, LLC accounts and paid to Thomas Joseph Keating, Jr.

                     18                  37.    All documents referring or relating to any communications between Barnack and

                     19 Marilyn Catherine Barnack Keating.

                     20                  38.    All documents referring or relating to wire transfers from any Balance Point

                     21 Retirement Analytics, LLC accounts to Marilyn Catherine Barnack Keating.

                     22                  39.    All documents referring or relating to money withdrawn from any Balance Point

                     23 Retirement Analytics, LLC accounts and paid to Marilyn Catherine Barnack Keating.

                     24                  40.    All documents referring or relating to communications between Barnack and certain

                     25 professional consultants including Acceleration Retirement, eMONEY Advisor, Performance

                     26 Technology, PT Services Group, 401k Coach Program and TradeWarrior.

                     27                  41.    All documents referring or relating to communications between Barnack and

                     28 Miracomm Holdings LTD and any person or organization contacted as a result of information
W IL K E F L EUR Y LLP

                                                                               -7-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                               APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 8 of 10


                         1 received from Miracomm Holdings LTD.

                         2               42.    All documents referring or relating to the governance of Balance Point Retirement

                         3 Analytics, LLC, including, but not limited to the operating agreement and any records of meetings.

                         4               43.    All documents referring or relating to the governance of Double Diamond Holdings,

                         5 LLC, including, but not limited to the operating agreement and any records of meetings.

                         6 ///

                         7 Plaintiffs request that Barnack produce the documents described above to Matthew W. Powell at

                         8 Wilke Fleury LLP, 400 Capitol Mall, 22nd Floor Sacramento, California 95814 on or before May

                         9 11, 2021.

                     10 DATED: April 1, 2021                              WILKE FLEURY LLP

                     11

                     12
                                                                          By:
                     13                                                                    MATTHEW W. POWELL
                                                                                 Attorneys for Plaintiffs James Van Dyke, in his
                     14                                                          individual capacity, and James Van Dyke and
                                                                                Connie Jerome as the Trustees of the Van Dyke’s
                     15
                                                                                         Rice Dryer Profit Sharing Plan
                     16

                     17

                     18

                     19                                 ORDER ON THE FOLLOWING PAGE
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP

                                                                                -8-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                               APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 9 of 10


                         1               ORDER TO APPEAR FOR EXAMINATION AND PRODUCE DOCUMENTS

                         2 Based on the foregoing, IT IS HEREBY ORDERED that:

                         3               1.    Judgement Debtor Robert Scott Barnack (“Barnack”) is ordered to appear via

                         4 Zoom video conference on May 21, 2021 at 9:30 a.m.

                         5               2.    At that time, Barnack shall furnish information to aid in the enforcement of the

                         6 Judgement by answering questions that could lead to the discovery of real or personal property, or

                         7 other assets that could be used to satisfy the Judgment.

                         8               3.    Pursuant to this Court’s directive, in light of the COVID-19 pandemic, this

                         9 Judgement Debtor’s Examination will be conducted via Zoom video conference. To

                     10 participate in the Zoom video conference, the Judgement Debtor may use the following link:

                     11 https://us02web.zoom.us/j/9055788811?pwd=TUZaWXVYSFBwanhuL05wOUx2dkd4QT09

                     12 Meeting ID: 905 578 8811 / Passcode: 9m6MdV (Enter this passcode when prompted).

                     13      Alternatively, the Judgment Debtor may go directly to www.zoom.com, select “Join a
                             Meeting”
                     14
                             and enter the above Meeting ID and Passcode.
                     15
                                         4.    You will need access to a computer or a laptop containing a camera and
                     16
                             microphone. You should contact counsel for Plaintiffs to the extent you have any questions
                     17
                             regarding participating in the Judgement Debtor’s Examination via Zoom video conference
                     18
                             in advance of the Judgement Debtor’s Examination.
                     19
                                         5.    In addition to appearing, Barnack is ordered to produce the documents described
                     20
                             above on or before May 11, 2021. The originals of the documents requested shall be produced to
                     21
                             Plaintiffs’ counsel, Matthew W. Powell at Wilke Fleury LLP, 400 Capitol Mall 22nd Floor
                     22
                             Sacramento, California 95814 on or before May 11, 2021, unless Plaintiffs’ counsel agrees that the
                     23
                             documents may be produced in another format (i.e. copies) or by another method (i.e. email or
                     24
                             overnight delivery).
                     25
                                         6.    Plaintiffs must serve this Order on Barnack personally no less than ten (10) days
                     26
                             before the date set for the examination and must file a certificate of such service with the Court:
                     27
                             ///
                     28
W IL K E F L EUR Y LLP

                                                                              -9-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                              APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
                             Case 2:19-cv-00073-MCE-DB Document 36 Filed 04/06/21 Page 10 of 10


                         1 ///

                         2               7.    NOTICE TO ROBERT SCOTT BARNACK. IF YOU FAIL TO APPEAR AS

                         3 SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO ARREST AND

                         4 PUNISHMENT FOR CONTEMPT OF COURT AND THE COURT MAY MAKE AN

                         5 ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEY’S FEES

                         6 INCURRED BY THE JUDGMENT CREDITOR IN THIS PROCEEDING.

                         7 IT IS SO ORDERED.

                         8 DATED: April 5, 2021                           /s/ DEBORAH BARNES
                                                                          UNITED STATES MAGISTRATE JUDGE
                         9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22 DLB:6
                             DB\orders\orders.civil\jerome0073.jde3.ord
                     23

                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP

                                                                           -10-
  ATTORNEYS AT LAW
     SACRAMENTO              2613081.5
                                              APPLICATION FOR EXAMINATION OF DEBTOR ROBERT SCOTT BARNACK
